Title: To John Adams from William Stephens Smith, 30 June 1787
From: Smith, William Stephens
To: Adams, John


          
            Dear Sir—
            Madrid June 30th. 1787.
          
          By my Several Letters to Mrs: Smith since my departure your Excellency will have been regularly informed of my progress and the cause of my checks at Paris & Bourdeaux and the reason of the length of my stay here, which I doubt not will prove satisfactory— I shall proceed on Tuesday to compleat my Journey to Lisbon, from whence if an oppertunity offers I shall communicate to Mr. Jay my progress and the situation of the affairs with which I am charged—
          By Letters from our unfortunate Countrymen at Alg iers of the 12th. inst. addressed to Mr. Carmichael, we learn that they still preserve their health, tho’ the Country in general is groaning under a most violent plague, it has already carried off near twenty thousand of the inhabitants & does not in the least abate— the Pearl frigate has lately arrived there with a present from the King of England to the Dey consisting of cannon and warlike stores— the algerines notwithstanding the immense sums paid by the spaniards for the attainment of a peace and the release of their prisoners, have taken very lately two Spanish Vessells some say 4— they have been

condemned & sold and the seamen sent into slavery, it produces a very disagreable sensation here, and I think it (very probably) will occasion a declaration of War on the part of this Court— since the arrival of this news orders have been sent to the squadron in the Mediterranean, to gain a perfect knowledge of the Barbary coast—its soundings & currents, but without any display of their intentions— this can only be effected by their Light boats and at night— what appears to me most extraordinary on this subject is—that such orders at this period should be necessary, and that the officers of the Spanish Navy have not yet made themselves sufficiently acquainted on these subjects— the Neapolitan Ambassador after redeeming the Captives of his Nation has retired without being able to obtain a peace, & the Minister from Portugal has not been more successfull— Mr. Lambs visit to algiers has not, that I can learn been productive of the least advantage, he has not made any deposit of any part of those sums which he drew for, for the support & maintenance of our Prisoners— they are supplyed by the spanish Consul & are under his protection upon principles which Mr. Carmichael will state & request your opinion of— he sailed about 4 weeks past from alicant bound for newYork. and there is some reason to suppose that the greatest part of the Money which he drew on your Excellency for has been employed in some commercial speculation, of which perhaps he will give an account Current when he arrives in America— we may however thank our stars it is no worse—& that he has at last finished his diplomatic career in Europe— from every thing that I can collect of his conduct from his acquaintance & those within whose observation he came, a man more capable of disgracing our Country could not have been, in a short time found— I am apprehensive his negotiations with the Dey of Algiers (if We should again seek for a treaty of peace with him) will hereafter embarass us & I am pretty fully convinced, the unfortunate captives will be detained longer or our Country be obliged to pay more for them, than if he had never been employed but it is done, and we must get over it, as well as possible by Letters from New York of the 12th. of May I learn that they anxiously expect his return—
          I forwarded in a Letter to Mrs: Smith the account of the Death of the Marquis of Senora—Don Gulver Minister of the Indies and have now to inform you that the Department is to be connected with the Marine under one minister—seperating the department of finance and attaching it to those other national points under the general direction of the Prime Minister—at least this is the wish of the King

the Minister of Marine however refused the acceptance of this appointment when offered to him by the Comte de Florida Blanca in the Kings Name—but it is supposed at the personal request of the King he will be under the necessity of accepting— the administration of the last minister is severely censured, and orders have been issued to the several ports of the Kingdom to stop all officers who were going out under his appointment, & it is expected that the whole of his system in that Country will be overturned— during his administration he increased the oppressions in south america and added upwards of two thousand officers of the Customs & excise which was the cause of the last revolt and commotion there— he was a most violent opposer of the opening of the Missisipi—and set his face against every liberal & generous measure— I have great reason to believe that if some material alterations take place relative to the system of the Court respecting America the nation would in general approve of it—for they are now frequently spoken of as a people who have been oppressed by wicked Ministers, who have sacrificed the general prosperity of the Nation to their private agrandizement and who might more materially benifit spain—if a more generous and extensive policy was adopted towards them— there is a new Packet, arrived at Corunna from NewYork—built there by the spanish Minister, she is said to be a very handsome fine Vessel— She brings dispatches for Government, & it is expected will return immediately— your Excellency is doubtless sufficiently inform’d on the subject of the negotiations pending between this Court and the Court of London relative to a Commercial treaty, the existing difficulties are supposed to be neither few nor small, and it is at present the received opinion here that they will not readily be accomodated— If England should fail in her negotiations here, & should not give into the demands of the Empress of Russia relative to her full share of an active Commerce & the admittion of the principles of the armed neutrality—it may be possible that the United States may yet be courted by the misguided Cabinet of England—
          It is with pleasure I mention to your Excellency the marked politeness and attention I have been honoured with by the Comte De. Florida Blanca, who has given me a letter of introduction to the Chargé des affairs of Spain at Lisbon, wherein he informs him that it is the King’s pleasure that he should endeavour to make my stay at Lisbon agreable—and that he will render me every service in his power and exert himself to forward my business at the Court of Lisbon, on those points which I think proper to consult him upon—
          
          The whole of the Corps diplomatic have also been extreamly attentive particularly the Russian, Imperial Danish—Genoese, Prussian and English Ministers, the Latter has sent me the following Letter to Sir Robert Walpole at Lisbon—
          
            
              “Dear Sir,
              Aranjuez 25th. June 1787.
            
            “This Letter will be delivered to you by Colo. Smith in the American Service, who has been for some time employed by Congress in the Character of Secretary of Legation in England, and is now on his return to London, after having made a tour to different parts of the Continent— I take the liberty of recommending him to your good offices during his stay at Lisbon, and I do it with confidence because I am convinced you will find him every way worthy of your attention and regard— I shall only add that any civilities you may be pleased to shew Colo. Smith will be a real obligation conferred on me, & that I shall ever be ready, on similar occasions to give you every proof in my power of the sense I entertain of your goodness— I have the Honor to be with great respect & truth Dear Sir, yours &c.
            
              Rob: ListonSigned
            
          
          
            
              “To the Honble. Rob: Walpole Envoy Extraordinary and minister Plenipotentiary of His Britanic Majisty at Lisbon[”]
            
            This is sufficiently marked with civility from an English minister to an American Colonel— I Sometimes encounter the Liberal English Character & need not say that they are agreable and interesting, I should not do justice to the Character of the English Consul here Sir Alexander Monro were I to omit his name in the Catalogue of those who have put themselves forward on the theatre of Civility since my arrival here, to this Gentleman I am obliged for very early morning rides & to the Duke of Berrick & the Russian Minister for the use of their Horses— it was soon known that I was an early riser and an active traveller & the Prince himself did once or twice take upon himself to recommend to my equestrian Companion objects worthy of my attention & the rides that he should take me thro’ the royal farms about Aranjuez, I am thus far fully gratified with my excursion but nevertheless very anxious to return not only that I may be with you to do all in my power to lessen the weight of your public business, but—but what Sir? that I may attend the Ladies on some few rural excurtions for their health and amusement at this

agreable season, and continue my earnest endeavours to contribute to their happiness—
          
          
            
              
                June [July] 1st:
              
            
            last night for the first time the Prince [. . .] Austurias assisted for the dispatch of Business in all the various departments of Government, whether this proceeds from a consciousness in the King that according to the Course of Nature he may soon expect to quit the stage or any disposition to produce an alteration in the American Department under the Auspices of the Prince I will not take upon me to determine— time will soon unfold every thing and I find Mr. Carmichael so attentive to his duty that we may rest assured nothing of importance will be permitted to pass—without his forwarding every necessary information to Congress— he is on the best footing possible here, much esteemed, courted and respected— this Letter is only meant for your private information— he writes by me so fully to Congress on the Situation of affairs here, that it is not necessary to say any thing to that Honourable Body of this communication—
            With every affectionate regard for the Ladies & Master William—I have the honor to be / Your Excellency’s / Most Obedt. Humble Servt.
            
              W: S: Smith
            
          
        